Citation Nr: 1329634	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  05-10 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 
percent for degenerative disc disease of the lumbar spine at 
L4-L5 and L5-S1 prior to December 3, 2010 and in excess of 
20 percent from December 3, 2010 to December 15, 2010, and 
from July 1, 2011 thereafter.  

2. Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from December 1973 
to December 1977.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran testified before a VA Decision Review Officer in 
November 2009.  In April 2010, a hearing was held before the 
undersigned Acting Veterans Law Judge (AVLJ) of the Board.  

The Court has held that entitlement to TDIU is an element of 
all increased rating claims.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009).  In light of the Court's holding in Rice, 
as well as the Veteran's contentions that his service-
connected lumbar spine disability renders him unemployable, 
the Board has amended the issues on appeal to include 
entitlement to TDIU as reflected above.  

This case was previously before the Board in September 2012, 
at which time the back disability claim was remanded to 
allow the Agency of Original Jurisdiction (AOJ) for further 
development.  Subsequently, the AOJ issued a March 2013 
rating decision awarding service connection and separate 
evaluations for peripheral neuropathy of the bilateral lower 
extremities.  The Veteran has not initiated an appeal with 
either the effective date or evaluation assigned to these 
disabilities.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to December 3, 2010, the Veteran's service-
connected lumbar disability was manifested by no more than 
subjective complaints of pain, especially on physical 
activity, standing and sitting, and decreased range of 
motion with objective evidence of slight limitation of 
motion of the lumbar spine; there is no competent evidence 
of ankylosis, incapacitating episodes or associated 
neurological disability for which compensation has not been 
previously awarded.

2. From December 3, 2010 to December 15, 2010, and from July 
1, 2011, to October 9, 2012, the Veteran's service-connected 
lumbar disability was manifested by no more than subjective 
complaints of pain, especially on physical activity, 
standing and sitting, and decreased range of motion with 
objective evidence of moderate limitation of motion of the 
lumbar spine; there is no competent evidence of ankylosis, 
incapacitating episodes or associated neurological 
disability for which compensation has not been previously 
awarded.

3. Resolving all doubt in favor of the Veteran, as of 
October 9, 2012, the Veteran's service-connected lumbar 
disability is manifested by objective evidence of motion of 
the lumbar spine limited by pain on repetitive motion to no 
more than 30 degrees of flexion; there is no competent 
evidence of ankylosis, incapacitating episodes or associated 
neurological disability for which compensation has not been 
previously awarded.


CONCLUSIONS OF LAW

1. The criteria for an increased evaluation for degenerative 
disc disease of the lumbar spine have not been met prior to 
October 9, 2012.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.655, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237 and 5243, 
General Rating Formula for Diseases and Injuries of the 
Spine (2012).

2. The criteria for an evaluation of 40 percent, but not 
greater, for degenerative disc disease of the lumbar spine 
have been met as of October 9, 2012.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.655, 
4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5237 and 5243, General Rating Formula for Diseases and 
Injuries of the Spine (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to 
substantiate the claim, and to indicate which information 
and evidence VA will obtain and which information and 
evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VCAA notice requirements apply to all 
five elements of a service connection claim: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
The notice must be provided to the Veteran prior to the 
initial adjudication of his claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In a claim for an increased evaluation, the VCAA requirement 
is generic notice: the type of evidence needed to 
substantiate the claim, which consists of evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VA's duty to notify has been satisfied through a notice 
letter dated January 2004, provided to the Veteran prior to 
the rating decision on appeal, that fully addressed all 
notice elements.  This letter informed the Veteran of what 
evidence was required to substantiate his claim for an 
increased evaluation, and of the Veteran's and VA's 
respective duties for obtaining evidence.  The Veteran was 
requested to submit any evidence in his possession and has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond.  A March 2006 letter informed him of the 
disability evaluation and effective date elements of a 
service connection claim.  

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

Service treatment records are associated with claims file.  
All post-service VA and private treatment records identified 
by the Veteran have also been obtained.  The Veteran has not 
identified any additional records that should be obtained 
prior to a Board decision.  Therefore, VA's duty to further 
assist the Veteran in locating additional records has been 
satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  

The Veteran testified before the undersigned at a hearing in 
April 2010.  38 C.F.R. § 3.103(c)(2) (2012) requires that a 
Veterans Law Judge has a duty to explain fully the issues 
and a duty to suggest the submission of evidence that may 
have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 
492 (2010).  Here, during the hearing, the AVLJ explained 
the issue that is before the Board.  The representative and 
the AVLJ asked questions to ascertain whether the Veteran 
had submitted evidence in support of his claim.  In 
addition, the AVLJ sought to identify any pertinent evidence 
not currently associated with the claims folder that might 
have been overlooked or was outstanding that might 
substantiate the claims.  Moreover, the Veteran has not 
asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2), or otherwise identified any prejudice in the 
conduct of the hearing.  By contrast, the hearing focused on 
the elements necessary to substantiate the claim on appeal.  
As such, the Board finds that, consistent with Bryant, the 
VLJ complied with the duties set forth in 38 C.F.R. § 
3.103(c)(2) and that the Board can adjudicate the claim 
based on the current record.

As noted above, the instant claim was most recently remanded 
in January 2013 for additional development, specifically 
providing the Veteran a new VA medical examination.  The 
Veteran was provided a VA examination in October 2012 with 
addendum in March 2013 which, in addition to prior VA 
examinations, is adequate for the purposes of evaluating the 
Veteran's disability as it involved a review of the 
Veteran's pertinent medical history as well as a clinical 
evaluation of the Veteran, and provides a discussion of 
relevant symptomatology.  See generally Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007).  The claim was then 
readjudicated by a March 2013 supplemental statement of the 
case.  There has been substantial compliance with the 
Board's previous remand, and adjudication of the instant 
claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Therefore, although the Board has thoroughly 
reviewed all evidence of record, the more critical evidence 
consists of the evidence generated during the appeal period.  
Further, the Board must evaluate the medical evidence of 
record since the filing of the claim for increased rating 
and consider the appropriateness of a "staged rating" (i.e., 
assignment of different ratings for distinct periods of 
time, based on the facts).  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 
119 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness 
is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, 
or malaligned joints, due to healed injury, are entitled to 
at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  The factors involved in evaluating, and 
rating, disabilities of the joints include weakness; 
fatigability; incoordination; restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine disability has been evaluated as 
10 percent disabling prior to December 3, 2010, and 20 
percent disabling thereafter, under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5237, pertaining to lumbosacral strain 
(a total evaluation was awarded from December 15, 2010, to 
July 1, 2011).  Also potentially applicable to the Veteran's 
claim is Diagnostic Code 5243, which is applicable to 
intervertebral disc syndrome.  Intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).  The 
Veteran asserts a higher evaluation is warranted throughout 
the appeal period.

Under Diagnostic Code 5003, degenerative arthritis, the 
disability is evaluated based upon limitation of motion of 
the affected part.  When limitation of motion is 
noncompensable, a 10 percent rating is warranted when there 
is x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.  A 20 percent rating is 
warranted where there is x-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups 
with occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a.  However, in this case, the Veteran's limitation of 
motion is compensable.  

Under the General Rating Formula for Diseases and Injuries 
of the Spine (General Rating Formula), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, unfavorable ankylosis of the 
entire spine warrants a 100 percent rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  38 C.F.R. § 4.71a.  

Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine, warrants a 40 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spine contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis warrants 
a 20 percent rating.

Finally, forward flexion of the thoracolumbar spine greater 
than 60 degrees, but not greater than 85 degrees; or, the 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
muscle spasm, guarding or localized tenderness not resulting 
in abnormal gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of the height 
warrants a 10 percent rating.

Note (1): Evaluate any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  The normal ranges 
of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation 
of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes contained in Diagnostic Code 5243 
provides for a 20 percent evaluation when there are 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 
months.  A 40 percent evaluation is contemplated when there 
are incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  A 60 percent evaluation is contemplated for 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id. Note 
(2).

Turning to the evidence of record, a February 2004 VA 
examination report indicates the Veteran reported back pain 
which was worse with attempting to rise from a sitting 
position, having a bowel movement, or getting in or out of a 
tub.  He reported being able to perform his activities of 
daily living without difficulty.  On examination, the 
Veteran achieved full flexion to 90 degrees, extension to 25 
degrees, full lateral rotation of 30 degrees bilaterally, 
and full lateral flexion to 30 degrees bilaterally.  The 
combined range of motion of the lumbar spine was 235 
degrees.  There was no tenderness, spasm, redness, or heat 
of the back, and he had normal spinal curvatures without 
abnormality of the musculature.

An August 2007 VA treatment record notes "mild" restriction 
of flexion and extension of the lumbar spine.  At an August 
2009 VA examination, the Veteran reported stiffness on 
rising in the morning with a flare-up every three to four 
weeks.  He reported his pain was worse with prolonged 
sitting, walking and standing.  On examination, range of 
motion was recorded as follows: flexion to 65 degrees, full 
extension to 30 degrees, full lateral rotation bilaterally, 
and lateral flexion to 25 degrees bilaterally.  The combined 
range of motion of the lumbar spine was 205 degrees of 
motion.  There was no additional loss of motion due to pain, 
fatigue, weakness, lack of endurance or incoordination.  See 
DeLuca, supra.  Finally, there was no spasm or increased 
head noted.  

At a December 2010 VA examination, the Veteran complained of 
a severe aching pain to the entire lumbar area which flares 
up after prolonged sitting.  His posture and gait were 
normal, and there was no abnormal spinal curvature, spasms 
or guarding present.  On examination, taking into 
consideration pain and weakness following repetitive motion, 
ranges of motion of the lumbar spine were reported as 
follows: flexion to 40 degrees, extension to 20 degrees, 
lateral rotation to 20 degrees bilaterally and lateral 
flexion to 10 degrees bilaterally.  The combined range of 
motion of the lumbar spine was 120 degrees of motion.  Based 
on this examination, the Veteran's disability evaluation was 
increased to 20 percent.  See December 2011 rating decision.

At his October 2012 VA examination, the Veteran reported 
flare-ups with prolonged sitting, standing and driving.  He 
reported retiring in September 2011 due to his back and knee 
problems.  The Veteran had flexion to 40 degrees, with pain 
beginning at 30 degrees, and extension to 15 degrees, with 
pain beginning at 10 degrees.  Repetitive motion testing 
resulted in excess fatigability, pain with movement and 
guarding.  Additional range of motion measurements could not 
be obtained after repetitive testing, however, due to pain.  

In March 2013, the examiner who conducted the October 2012 
examination provided a supplemental opinion.  He stated that 
the Veteran had intervertebral disc syndrome.  The examiner 
stated that the Veteran "reports" needing bedrest for one to 
two days, three times per week since July 2011.  

Applying the range of motion measurements to the General 
Rating Formula, the above evidence demonstrates the Veteran 
is not entitled to an evaluation greater than 10 percent for 
his lumbar spine disability at any point prior to December 
3, 2010.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.  There is no medical 
evidence of forward flexion of the lumbar spine limited to 
60 degrees or combined range of motion of the lumbar spine 
limited to 120 degrees during this stage of the Veteran's 
appeal, even when considering functional loss.  Id.; see 
also 38 C.F.R. §§ 4.40, 4.45.  Further, there is no evidence 
of muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.  Finally, 
there is no objective evidence of ankylosis of the lumbar 
spine or of the entire spine during this period because the 
Veteran retains the ability to move his spine.  Id; see also 
Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that 
ankylosis is complete immobility of the joint in a fixed 
position, either favorable or unfavorable).

Furthermore, the above evidence demonstrates the Veteran is 
not entitled to an evaluation greater than 20 percent for 
orthopedic manifestations of his lumbar spine disability for 
the period December 3, 2010, to October 9, 2012.  An 
evaluation greater than 20 percent is not warranted for this 
stage of the Veteran's appeal as there is no medical 
evidence of forward flexion of the lumbar spine limited to 
30 degrees or less, even when considering functional loss.  
Id.; see also 38 C.F.R. §§ 4.40, 4.45.  In addition, there 
is no objective evidence of ankylosis of the lumbar spine or 
of the entire spine at any point during this period.  Id.; 
see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Finally, the Board has determined that an evaluation of 40 
percent is warranted as of October 9, 2012, the date of the 
VA examination indicating an increase in severity of the 
lumbar spine disability.  The Board again notes that the 
Veteran achieved initial motion to 40 degrees of flexion, 
with pain beginning at 30 degrees.  However, after 
repetitive motion testing, the Veteran's pain was of such 
severity that additional measurements could not be 
undertaken.  Effects of pain and weakness on functional 
motion are to be considered when assigning a disability 
evaluation.  See DeLuca, supra.  Therefore, resolving all 
doubt in favor of the Veteran, and taking into consideration 
additional pain and weakness following repetitive testing, 
the Board will consider the Veteran's functional range of 
motion as of October 9, 2012, to be less than 30 degrees of 
flexion, thereby resulting in a 40 percent evaluation.  An 
evaluation greater than 40 percent is not warranted, 
however, as there is no evidence of ankylosis of the spine.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine; see also Lewis v. Derwinski, 3 
Vet. App. 259 (1992).  

The Board has also considered whether the Veteran is 
entitled to an increased evaluation under the schedular 
criteria for intervertebral disc syndrome.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5243.  However, the Board finds that 
an evaluation greater than those discussed above is not 
warranted because there is no competent medical evidence of 
incapacitating episodes, defined by regulation as doctor-
prescribed bed rest.  In fact, VA treatment records reflect 
that the Veteran's lumbar spine condition improves with 
movement, such as walking.  See, e.g., December 2012 VA 
treatment record.  The March 2013 VA supplemental opinion 
notes that the Veteran "reports" needing bed rest for 1-2 
days approximately three times per week.  However, despite 
the VA examiner indicating such episodes as "incapacitating 
episodes," neither he nor the other medical evidence of 
record finds that any such bed rest has been prescribed by 
the Veteran's physicians.  Absent medical evidence of doctor 
prescribed bed rest, an increased evaluation is not 
warranted at any stage of the Veteran's appeal under 
Diagnostic Code 5243.

Finally, the Board has considered whether a separate 
evaluation for neurological disability is warranted.  
Initially, the Board again notes that the Veteran has been 
awarded service connection for bilateral radiculopathy of 
the lower extremities, and, as such, these issues are not 
currently before the Board.  Furthermore, there is no 
evidence of record that the Veteran suffers from bowel, 
bladder or erectile impairment as a result of his lumbar 
spine disability.  Thus, the Board finds that a separate 
evaluation for additional neurological disability is not 
warranted with respect to the present appeal.

The Board acknowledges the Veteran's complaints of pain, 
throughout the appeal period.  However, the Board notes the 
objective evidence of record indicates such pain does not 
limit the Veteran's functional range of motion of the lumbar 
spine to less than those levels discussed above and, as 
such, does not serve as a basis for an increased evaluation.  
See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does 
not rise to the level of functional loss as contemplated by 
the VA regulations applicable to the musculoskeletal 
system.")

In light of the above, the Board finds that the Veteran is 
not entitled to an evaluation in excess of 10 percent prior 
to December 3, 2010, or in excess of 20 percent prior to 
October 9, 2012, for his service-connected lumbar spine 
disability.  See Hart, supra.  The Board has, however, 
determined that an evaluation of 40 percent is warranted as 
of October 9, 2012.  The Board has considered whether the 
benefit of the doubt rule applies.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  However, a preponderance of the evidence is against 
an increased evaluation beyond those assigned above; thus, 
this rule does not apply.

As a final note, the discussion above reflects that the 
symptoms of the Veteran's lumbar spine disability are fully 
contemplated by the applicable rating criteria.  The effects 
of the Veteran's disability, including pain, restricted 
movement and limitation of activities of daily living, have 
been considered and are contemplated in the rating schedule.  
Thus, consideration of whether the Veteran's disability 
picture exhibits other related factors such as those 
provided by the regulations as "governing norms" is not 
required and referral for an extraschedular rating is 
unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased evaluation for degenerative disc disease of the 
lumbar spine prior to October 9, 2012, is denied.

An evaluation of 40 percent, but not greater, for 
degenerative disc disease of the lumbar spine is granted as 
of October 9, 2012.


REMAND

Entitlement to TDIU is an element of all increased rating 
claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  
Entitlement to a TDIU is raised where a veteran: (1) submits 
evidence of a medical disability; (2) makes a claim for the 
highest rating possible; and (3) submits evidence of 
unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability. When 
the Veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation. See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  

In this case, the Veteran's service-connected disabilities 
meet the threshold criteria set forth in 38 C.F.R. § 4.16(a) 
beginning October 9, 2012.  Prior to that time, his combined 
disability rating did not meet these criteria.  All cases of 
Veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
of 38 C.F.R. § 4.16(a), are to be referred to the Under 
Secretary for Benefits or the Director, Compensation Service 
for consideration of an extraschedular evaluation.  38 
C.F.R. § 4.16(b).  The Board does not have the authority to 
assign an extraschedular TDIU rating in the first instance.  
Bowling v. Principi, 15 Vet. App. 1 (2001).  An 
extraschedular rating is requested by the RO and approved by 
the Under Secretary Benefits or by the Director, 
Compensation Service.

In the instant case, the Veteran has asserted, and the 
record suggests, that he may be unemployable due to his 
service-connected disabilities.  However, the Board observes 
a medical opinion has not yet been obtained to determine 
whether the Veteran is unable to obtain or pursue 
substantially gainful employment due solely to his service-
connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 
(1994).  As such, the claim for TDIU must be remanded for 
proper development, to include obtaining a medical opinion.  
On remand, the RO must also refer the Veteran's claim to the 
Director, Compensation Service, for consideration of an 
extraschedular TDIU for the portion of the appeal period 
where the threshold criteria set forth in 38 C.F.R. § 416(a) 
were not met.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file is to be 
reviewed by a VA examiner regarding the 
Veteran's employability.  The entire 
claims file (i.e. the paper claims file 
and any medical records contained in 
Virtual VA, CAPRI, and AMIE) must be 
reviewed by the examiner in conjunction 
with the examination.  If the examiner 
does not have access to Virtual VA, any 
relevant treatment records contained in 
Virtual VA file that are not available 
on CAPRI or AMIE must be printed and 
associated with the paper claims file so 
they can be available to the examiner 
for review.

If it is determined that an additional 
examination of the Veteran is necessary 
in order to render this opinion, one is 
to be scheduled.

Following a review of the claim file and 
examination of the Veteran, if 
warranted, the examiner is to offer an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
service-connected disabilities 
(peripheral neuropathy of the bilateral 
lower extremities, residuals of a left 
knee injury, degenerative disc disease 
of the lumbar spine with associated 
scarring), either singly or taken 
together, render him unable to secure or 
follow a substantially gainful 
occupation consistent with his 
educational and occupational background.  

The examiner must provide a complete 
rationale for any opinion expressed, 
based on the examiner's clinical 
experience, medical expertise, and 
established medical principles. If an 
opinion cannot be made without resorting 
to speculation, the examiner should 
provide an explanation as to why this is 
so and note what, if any, additional 
evidence would permit such an opinion to 
be made.

2. After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If the 
benefit sought on appeal are not granted 
to the appellant's satisfaction, he and 
his representative should be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.   

3. After the above has been completed, 
the RO must review the claims file and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action must be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, it must be returned to the 
providing examiner for corrective 
action.  

4. Thereafter, and after undertaking any 
additional development deemed necessary, 
readjudicate the issue on appeal.  
Because the Veteran's combined 
disability evaluation does not meet the 
regulatory criteria for consideration of 
a schedular TDIU for a portion of the 
appeal period, readjudication MUST 
include referral of the appellant's TDIU 
claim to the Director, Compensation 
Service, for extraschedular 
consideration.  See 38 C.F.R. §4.16(b) 
(2012).  If the benefit sought on appeal 
remains denied, in whole or in part, the 
Veteran and his representative should be 
provided with a Supplemental Statement 
of the Case and be afforded reasonable 
opportunity to respond.  The case should 
then be returned to the Board for 
further appellate review, if otherwise 
in order. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


